ORDER
PER CURIAM.
Harris Smith (Defendant) appeals from the judgment and sentence entered upon his conviction by a jury of one count of robbery in the first degree (Count I), Section 569.020 RSMo 1994, and one count of armed criminal action (Count II), Section 571.015 RSMo 1994. The trial court sentenced Defendant, as a prior offender, to fifteen years imprisonment on Count I and fifteen years imprisonment on Count II, to run concurrently with Count I. Defendant’s sole point on appeal is the trial court erred in failing to submit Defendant’s proposed instructions “A,” second degree robbery, “B,” armed criminal action for second degree robbery, and “E,” criminal responsibility for an offense committed by two persons and divided into greater and lesser offenses.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).